Detailed Action
Applicants amendments and arguments filed on April 29, 2022 have been acknowledged. Claims 1, 3-7, 9-13, 15-16, and 18-24 as amended, are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allan Braxdale on August 5, 2022.
The application has been amended as follows.
7. (Currently Amended) A method comprising: 
receiving a registration request including a user identifier associated with a user and information identifying an entity associated with the user; 
generating an attribute based on execution of a hash function against the information identifying the entity associated with the user; and 
attaching the attribute to the user identifier to produce a shared node user identifier, wherein attaching the attribute to the user identifier comprises combining the attribute with the identifier;
105022784.1-3 -Application No. 17/003,830Docket No.: ACNT.P0020US/1001130599receiving, by one or more processors of a[[the]] shared node of a blockchain platform, a request to write data to the blockchain platform, wherein the request comprises the shared node user identifier and an entity identifier, wherein the shared node user identifier is associated with the user and includes a first portion that comprises information identifying the user and a second portion that comprises the attribute corresponding to the entity associated with the entity identifier, and wherein the entity is one of a plurality of entities supported by the shared node;
executing, by the one or more processors, the hash function against at least the entity identifier to produce an output; 
validating, by the one or more processors, an identity of the user based on a comparison of the attribute and the output of the hash function; 
selecting, by the one or more processors, first policies or access privileges from a plurality of policies or access privileges corresponding to the plurality of entities supported by the shared node based on the entity identifier, wherein the selected first policies or access privileges are specific to the entity identified by the entity identifier; and 
writing, by the one or more processors, the data to the blockchain platform upon successful validation of the identity of the user and based on the selected first policies or access privileges established for the entity.
13. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving a registration request including a user identifier associated with a user and information identifying an entity associated with the user; 
generating an attribute based on execution of a hash function against the information identifying the entity associated with the user; and 
attaching the attribute to the user identifier to produce a shared node user identifier, wherein attaching the attribute to the user identifier comprises combining the attribute with the identifier; 
receiving, at a[[the]] shared node of a blockchain platform, a request to write data to the blockchain platform, wherein the request comprises the shared node user identifier and an entity identifier, wherein the user identifier is associated with a user and includes a first portion that comprises information identifying a user and a second portion that comprises an attribute 105022784.1-5 -Application No. 17/003,830Docket No.: ACNT.P0020US/1001130599corresponding to an entity associated with the entity identifier, and wherein the entity is one of a plurality of entities supported by the shared node; 
executing the hash function against at least the entity identifier to produce an output; validating an identity of the user based on a comparison of the attribute and the output of the hash function; 
selecting first policies or access privileges from a plurality of policies or access privileges corresponding to the plurality of entities supported by the shared node based on the entity identifier, wherein the selected first policies or access privileges are specific to the entity identified by the entity identifier; and 
writing the data to the blockchain platform upon successful validation of the identity of the user and based on the selected first policies or access privileges established for the entity.
Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-16, and 18-24 are allowed.
The following is an examiner's statement of reasons for allowance:
Applicant has amended the independent claims to further define the invention to perform a particular registration process for generating a shared node identifier that is based on a received user identifier for a user and information identifying an entity associated with the user, subsequently generating an attribute based on a hash function executed against the information identifying the entity, where the generated attribute is attached to the user identifier such that the attribute and user identifier are combined to form the shared node identifier used in subsequently access control for interacting with the shared node such that users may write data to a blockchain platform that includes the shared node. This is supported by the disclosure in at least paragraphs 24-29 and 53-62. The claims provide for a particular manner of facilitating the registration process of a user with a shared node and subsequent access control for interacting with the shared node for allowing users to write data to the blockchain platform that includes the shared node. These amendments narrow the claims to a specific embodiment and a practical application by narrowing the claims to a discrete and specific embodiment performing the registration of a user with a shared blockchain node and subsequent access control protocol for determining whether to write data to a blockchain platform of the shared node. As such the Examiner asserts that the claims amount to a practical application and therefore are statutory subject matter.
The updated search shows that the general concept for access control for writing data to a blockchain platform is well known, however not in the specific configuration as presently claimed. 
Specifically, Padmanabhan et al. (US 20200250295), which is directed to protecting consumer data privacy using SOLID, blockchain and IPFS integration, teaches how multiple customer organization may communicate with a host organization which interfaces with a blockchain (Padmanabhan Figure 1) and how the system of the host organization executes a shared ledger interface to a shared ledger on behalf of authorized network participants for the shared ledger (Padmanabhan paragraph 156). Padmanabhan further teaches a database stores underlying database records including user data on behalf of customer organizations (users of such a database system or tenants of a multi-tenant database type database system or tenants of a multi-tenant database type database system (Padmanabhan paragraph 61) and how tenants of a customer organization are subject to user-set controlled as defined by the customer organization having control over the shared ledger (Padmanabhan paragraph 111). Padmanabhan further teaches how the customer org may define what users, entities, etc. have authority, to reference, read, write, update, or delete transactions with an application as well as permit these various entities to grant authority for their data to be referenced (Padmanabhan paragraph 181).
Luo (WO 2018090331), which is directed to a blockchain network, an article transacting method and apparatus, and node device, teaches  how if the transaction involves multiple blockchains, the shared node that receives a transaction request from a non-shared node how this transaction is to other nodes in different blockchain involved in the default item transaction such that the request is published to the nodes in all the  blockchain involved (Luo page 6 lines 46-50) and illustrated by Luo Figure 1. Luo further teaches how that when the transaction request is generated this request includes: the transaction item, transaction information, and transaction amount, the information of both parties of the transaction including: identity information, account information, (including account balance, account name, etc.) (Luo page 5 lines 7-10). 
Oberhauser et al. (US 20190222575), which is directed to managing relationships among digital identities, teaches how a personal data service (PDS) may generate an attestation for each attribute by applying a cryptographic hash function to a value of the attribute to obtain a cryptographic proof of the attribute value (Oberhauser paragraph 83). Oberhauser further teaches determining whether a cryptographic proof in the at least one attestation is a valid proof of at least one value of the at least one attribute of the second entity, wherein the at least one value of the at least one attribute comprises at least one privilege label of the second entity (Oberhauser paragraph 5) and that a new employee may download and install the PDS and corresponding Digital Identity Representation (DIR) onto the employee’s device and the PDS and DIR may be initialized with appropriate attribute values based on the employee’s position and/or job duties, where the PDS may include attributes related to “belongsTo” (Oberhauser paragraphs 83-84)
Biernat et al. (US 20190340269), which is directed to blockchain-enabled industrial devices and associated systems are configured to support the use of industrial blockchains in connection with product and machine tracking, subscription-based industrial services, device lifecycle management, and other functions and can collectively service as an industrial blockchain system, teaches how control programs executed by industrial controls can include code used to process input signals read from the industrial devices and control output signals generated by the industrial controllers and that the controllers can store data values representing the operational states of a controlled machine or process (Biernat paragraph 40-43).
Rosenoer (US 20190020468), which is directed to providing access to a service or transaction account, and more particularly, to authorizing account access via blinded identifiers teaches one or more of receiving a new identifier from a user device associated with a user account, creating a hash based on the new identifier, comparing the hash to a hash value associated with one or more identifiers stored in a blockchain, identifying a match of the hash and the hash value associated with the one or more identifiers, authorizing the user account, responsive to identifying the match of the hash and the hash value associated with the one or more identifiers, and deleting the hash, the new identifier, and the hash value associated with the one or more identifiers stored in the blockchain responsive to authorizing the user account (Rosenoer paragraph 5). 
Benedetti et al. (US 20210352077), which is directed to orchestrating access to privileged and administrative functions on critical IT systems that store/process sensitive data, teaches receiving a request for accessing a managed resource of an information system, querying an authorization for accessing the resource from an access manager, and in response to the querying of the authorization, requesting an access control policy update to grant the access to the managed resource (Benedetti paragraph 4).   Benedetti further teaches using the blockchain to enable associating identities to the entities that have granted access rights to connect/call services provided by the blockchain and these entities may have rights to connect to an existing node or to add an additional node to which they can connect, these entities may also have rights to submit and interact with smart contracts from the node to which they are connected,  and the entities, and the smart contracts they submit, may have rights to get/submit transactions that have attributes that match the access policy criteria (Benedetti paragraph 84).
The Non-Patent Literature search shows similar findings, Dong (Attribute-Based Encryption for Fine-Grained Access Control over Sensitive Data) teaches an attribute-based encryption scheme that incorporates user revocation and attribute expiration, and also provide a practical trust for using attribute-based encryption to protect blockchain data. The feature of user revocation is incorporating by adding user’s hierarchical identity into the private attribute key such that a user can only decrypt the ciphertext when their identity is not revoked and attributes satisfy the access control policy. Dong further teaches an example user case with IoT devices and how embedding secure data access control into data can significantly reduce the overhead and complexity on maintaining a uniform access infrastructure on all involved data storage services, and thus break the barrier for data sharing among different administrative domains. Kuperberg (Blockchain-Based Identity Management: A Survey From the Enterprise and Ecosystem Perspective) teaches to mitigate dependencies on external identity providers are by using joint ventures, where the identity provider is collectively controlled or owned by several service providers.
However, the identified prior art fails to disclose the particular manner of  facilitating the registration process of a user with a shared node and subsequent access control for interacting with the shared node for allowing users to write data to the blockchain platform that includes the shared node such as how a shared node user identifier is produced by generating an attribute by execution of a hash function against the information identifying a user and attaching this attribute to the user identifier by combining the attribute with the user identifier to generate the shared node identifier. As such the Examiner asserts the claims as a whole in combination as amended overcome the current art of record. Therefore, the Examiner asserts that the claims are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, such preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689